Mikoll, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 18, 1985, which ruled that claimant was ineligible for benefits because she was not available for employment and failed to comply with reporting requirements.
A benefit ledger transcript for the benefit year ending April 27, 1986, submitted by the Commissioner of Labor, reveals that claimant was paid benefits for 26 statutory weeks (104 effective days) exclusive of the weeks in dispute. This is the maximum amount of benefits payable in a benefit year (Labor Law § 590 [4]). Consequently, a reversal would result in no additional benefits to claimant. This appeal therefore should be dismissed as academic (see, Matter of Lipsman [Roberts], 98 AD2d 905).
Appeal dismissed, as academic, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Harvey, JJ., concur.